Rondeau v Berman (2018 NY Slip Op 03213)





Rondeau v Berman


2018 NY Slip Op 03213


Decided on May 3, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 3, 2018

Acosta, P.J., Friedman, Manzanet-Daniels, Kapnick, Kern, JJ.


6461 654181/15

[*1]Arthur E. Rondeau, Plaintiff-Appellant,
vMarc Berman, et al., Defendants-Respondents.


Arthur E. Rondeau III, appellant pro se.
Mintz & Gold LLP, New York (Steven G. Mintz of counsel), for respondents.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about January 13, 2017, which granted defendants' motion to dismiss the complaint, unanimously affirmed, without costs.
The court properly dismissed plaintiff's breach of contract claim, asserting that defendant Berman had agreed to publish an article about plaintiff, for lack of definiteness (see Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, 482 [1989], cert denied 498 U.S. 816 [1990]). Plaintiff's promissory estoppel claim, based on similar facts, also fails to state a cause of action (see New York City Health & Hosps. Corp. v St. Barnabas Hosp., 10 AD3d 489, 491 [1st Dept 2004]). Furthermore,
plaintiff's wholly speculative theories of damages warranted dismissal of his claims (see Kenford Co. v County of Erie, 67 NY2d 257, 261 [1986]), and there exists no basis to impose vicarious liability on the remaining defendants.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 3, 2018
CLERK